Lahtinen, J.
Appeal from an order of the County Court of Delaware County (Becker, J.), entered December 3, 2003, which classified defendant as a risk level II sex offender pursuant to the Sex Offender Registration Act.
In preparation for defendant’s release on parole, the Board of Examiners of Sex Offenders prepared a risk assessment instrument pursuant to the Sex Offender Registration Act presumptively classifying defendant as a risk level II sex offender (see Correction Law art 6-C). The Board presented the instrument, together with a case summary containing the details of defendant’s prior criminal history and postoffense behavior, to County Court and recommended that defendant be classified in accordance with his risk assessment score. Following a hearing on the matter, at which defendant alleged that certain points were improperly added to his risk assessment score, County Court classified defendant as a risk level II sex offender. Defendant now appeals.
A review of the record reveals that defendant had a prior conviction for endangering the welfare of a child and a history of alcohol abuse supporting the points assessed to him under those risk factors (see Correction Law § 168-n [3]; People v Smith, 5 AD3d 752, 752 [2004], lv denied 3 NY3d 602 [2004]; People v Dorato, 291 AD2d 580, 581 [2002]). Further, defendant has failed to set forth mitigating factors warranting a downward departure from the presumptive risk level II classification (see People v Ahlers, 10 AD3d 770, 771 [2004]).
Mercure, J.E, Mugglin, Rose and Kane, JJ., concur. Ordered that the order is affirmed, without costs.